          Case 2:19-cv-02186-DB Document 21 Filed 04/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KEVIN JOHNSON,                                  No. 2:19-cv-2186 DB
12                       Plaintiff,
13            v.                                         ORDER
14       PICK 6 TAHOE LLC,
15                       Defendant.
16

17           On June 11, 2020, the previously assigned District Judge issued a scheduling order in this

18   action. (ECF No. 16.) On April 2, 2021, the parties filed a stipulation to amend the scheduling

19   order. (ECF No. 19.) On April 9, 2021, the matter was reassigned to the undersigned pursuant to

20   the parties’ consent. (ECF No. 20.)

21           Having reviewed the parties’ stipulation, the court adopts the parties’ stipulation, as

22   modified below. Accordingly, IT IS HEREBY ORDERED that:

23           1. Initial disclosures shall be made on or before May 3, 2021.

24           2. Initial experts shall be disclosed no later than September 30, 2021.

25           3. Rebuttal experts shall be disclosed no later than October 8, 2021.

26           4. Discovery shall be completed by October 29, 2021.1

27
     1
      The word “completed” means that all discovery shall have been conducted so that all
28   depositions have been taken and any disputes relative to discovery shall have been resolved by
                                                        1
         Case 2:19-cv-02186-DB Document 21 Filed 04/15/21 Page 2 of 3


 1           6. All pretrial motions, except motions to compel discovery, shall be completed by

 2   December 24, 2021.2

 3           7. A Final Pretrial Conference date will be set after the resolution of any dispositive

 4   motions, or passage of the dispositive motion cutoff.

 5   Dated: April 14, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.consent/johnson2186.am.sched.ord
23

24

25   appropriate order if necessary and, where discovery has been ordered, the order has been
26   complied with.

27   2
       The word “completed” in this context means that all law and motion matters must be heard by
     the above date. The parties are cautioned to refer to the local rules regarding the requirements for
28   noticing such motions on the court’s regularly scheduled law and motion calendar.
                                                         2
     Case 2:19-cv-02186-DB Document 21 Filed 04/15/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                        3
